Citation Nr: 1105483	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-14 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for urinary frequency with 
urgency, including due to an already service-connected low back 
disability.

2.  Entitlement to service connection for a left thumb disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for a left ankle disorder.

6.  Entitlement to service connection for a right ankle disorder.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1984 to March 
1994 and from February 2003 to January 2005.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.

As support for his claims, the Veteran testified at a hearing at 
the RO in June 2010 before the undersigned Veterans Law Judge of 
the Board (Travel Board hearing).  During the hearing, the 
Veteran submitted additional evidence and waived his right to 
have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2010).

The claims, however, require further development.  So the Board 
is remanding the claims to the RO via the Appeals Management 
Center (AMC) in Washington, DC.




REMAND

The Veteran attributes all of the disorders at issue to his 
military service.  He claims they do not necessarily stem from 
just one particular injury in service, rather, repeated trauma 
over time - both initially while on active duty and later during 
his additional active military service in the Reserves.  And as 
for his urinary disorder characterized by frequency and urgency, 
he believes it is secondary to his already service-connected low 
back disability (lumbar strain).

As an initial matter, the Veteran needs to receive notice 
regarding the downstream disability rating and effective date 
elements of these claims.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

VA also must provide a Veteran an examination for a medical nexus 
opinion when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or a service-connected 
disability; but (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 
38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a 
disability or symptoms of a disability, but does not require 
competent evidence of a nexus, only that the evidence indicates 
an association between the disability and service or a service-
connected disability.  See Waters v. Shinseki, 601 F.3d 1274 
(Fed. Cir. 2010).



Every Veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects 
noted at the time of the examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that the 
disease or injury existed before acceptance and enrollment and 
was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.

A pre-existing injury or disease will be considered to have been 
aggravated during service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002) (which holds that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability).

If an increase is shown, the presumption of aggravation may be 
rebutted only by clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

Evidence of a prolonged period without medical complaint can be 
considered, along with other factors concerning the Veteran's 
health and medical treatment during and after military service, 
as evidence of whether a pre-existing condition was aggravated by 
military service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence").  It is an "onerous" evidentiary standard, requiring 
that the preexistence of a condition and the no-aggravation 
result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 
131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Independent medical evidence is needed to support a finding that 
the pre-existing disorder increased in severity in service beyond 
its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The 
presumption of aggravation applies where there was a worsening of 
the disability in service, regardless of whether the degree of 
worsening was enough to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 206-207 (1991).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable 
evidence both that the disease or injury in question existed 
prior to service and that it was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  This holding replaced the previous 
standard under 38 C.F.R. § 3.304(b), which had required that if a 
condition was not noted at entry but was shown by clear and 
unmistakable evidence to have existed prior to entry, the burden 
then shifted to the claimant to show that the condition increased 
in severity during service.

But the presumption of soundness attaches only where there has 
been an induction examination during which the disability about 
which the Veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  


The regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service 
existence of conditions recorded at the time of examination does 
not constitute a notation of such conditions."  Id., at (b)(1).  
See also Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute competent 
medical evidence sufficient to overcome the presumption of 
soundness, even when such is recorded by medical examiners); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a layperson's 
account of what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability preexisted 
service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting 
medical evidence is needed to establish the presence of a pre-
existing condition); see also LeShore v. Brown, 8 Vet. App. 406 
(1995) (the mere transcription of medical history does not 
transform the information into competent medical evidence merely 
because the transcriber happens to be a medical professional.)

If, however, a pre-existing disability is noted upon entry into 
service, the Veteran cannot bring a claim for service connection 
for that disability, but he may bring a claim for service-
connected aggravation of that disability.  In that case, § 1153 
applies and the burden falls on him, not VA, to establish 
aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  

Turning back now to the facts of this particular case.  The 
report of the Veteran's entrance examination for his first period 
of active duty from November 1984 to March 1994 does not indicate 
("note") any pre-existing conditions.  However, during that 
first period of service, his service treatment records (STRs) 
note complaints of pain in his left knee in June 1988 and again 
in July 1993.  He also complained of pain in his left shoulder in 
November 1990and of frequent urination in May 1991.  During his 
second period of active duty from February 2003 to January 2005, 
these disorders were again noted in his STRs.  The records 
concerning his second period of service also mention a urinary 
problem in August 2004.

Following his separation from service, the Veteran had a VA 
examination (by QTC Services) in March 2005.  At that time, the 
examiner failed to render diagnoses for all of the claimed 
conditions because "there [was] no pathology" suggesting any 
then currently associated disability.

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].  A "current disability" means a disability 
shown by competent evidence to exist.  See Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that 
VA compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability); Chelte v. Brown, 10 Vet. App. 268 (1997).  But see, 
too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further 
clarifying that this requirement of current disability is 
satisfied when the claimant has the disability at the time the 
claim for VA disability compensation is filed or during the 
pendency of the claim and that a claimant may be granted service 
connection even though the disability resolves prior to 
VA's adjudication of the claim).

Here, the Veteran has reported injuring his shoulders, knees, and 
ankles during his basic training, an allegation he is certainly 
competent to make.  See Washington v. Nicholson, 19 Vet. App. 363 
(2005) (A Veteran is competent to report what occurred in service 
because testimony regarding first-hand knowledge of a factual 
matter is competent).  He also has reported that he has a bump on 
his left thumb dating back to 2003, and that he since has had 
surgery on this thumb to remove scar tissue.  Furthermore, he 
testified during his June 2010 Travel Board hearing that his 
military occupational specialty (MOS) as a mechanic involved a 
lot of heavy lifting and physically demanding work.  Therefore, 
he does not assert that a single specific incident is the cause 
for his various disorders, but that over the course of his 
military career he sustained repeated injury to his shoulders, 
knees and ankles.

The Court has held that the requirement for evaluation of the 
complete medical history of the Veteran's condition operated to 
protect Veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a more 
precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In West v. Brown, 7 Vet.App. 70 (1994), the Court 
clearly indicated the necessity of evaluation of the complete 
medical history applied not only to adjudicators, but also to 
examining physicians, and that a medical examination that did not 
reflect reliance upon a complete and accurate history was 
inadequate for rating purposes and "frustrates effective judicial 
review."  VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the Veteran that takes into 
account the records of prior examinations and treatment.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, once VA 
undertakes the effort to provide an examination, even if not 
statutorily obligated to do so, it must provide an adequate one 
or, at a minimum, notify the claimant why one will not or cannot 
be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  And so, because the QTC examiner's opinion did not 
discuss or consider events that may have occurred during the 
Veteran's second period of service from February 2003 to January 
2005, another examination and opinion are needed to determine 
whether any of his claimed disabilities are a consequence of that 
additional service.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court held 
that an examination was inadequate where the examiner did not 
comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence 
in the Veteran's service treatment records to provide a negative 
opinion.  Moreover, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006), the Federal Circuit Court recognized lay evidence as 
potentially competent to support presence of disability, both 
during service and since, even where not corroborated by 
contemporaneous medical evidence such as treatment records.  So 
the mere absence of this type of evidence in the file is not 
determinative or dispositive of a claim, though it is evidence 
deserving of consideration in deciding a claim.



It further warrants pointing out that, in Barr v. Nicholson, 21 
Vet. App. 303, 305 (2007), the Court held that when a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Id.

Other precedent cases have indicated that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg or separated shoulder, etc.), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Consequently, new examinations are needed to answer these 
determinative questions because the August 2005 examination is 
inadequate and outdated.  See 38 C.F.R. §§ 4.2, 19.9.

Accordingly, the claims are REMANDED for the following additional 
development and consideration:

1.  Send the Veteran additional notice regarding the 
downstream disability rating and effective date 
elements of his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).

2.  Provide additional VA compensation 
examinations for each of the claimed 
disabilities for additional medical comment 
concerning whether the Veteran has these 
alleged disabilities and, if he does, their 
etiology.  


All diagnostic testing and evaluation 
deemed necessary should be performed.  

The examiner is requested to review all 
pertinent records in the claims file, 
including the service treatment records and 
a complete copy of this remand, and offer 
comments and opinions in response to the 
following questions:

(a) does the Veteran currently have 
shoulder, knee and ankle disorders?  
If he does, what are the specific 
diagnoses?

(b) for each diagnosed disorder, 
whether involving the shoulders, knees 
or ankles, additional medical comment 
is needed concerning the likelihood 
(very likely, as likely as not, or 
unlikely) the disorder is attributable 
to the Veteran's military service or 
dates back to his military service, 
either period of service - including 
as a consequence of the type of 
physical activity and training he did 
while in service, such as during basic 
training.

In making this determination, the 
examiner is asked to keep in mind the 
Veteran is competent to report the 
onset of shoulder, knee and ankle pain 
in service, as this requires only 
personal knowledge, not medical 
expertise, as it comes to him through 
his senses.  So the examiner must 
specifically address the Veteran's 
report of these 


disorders initially manifesting during 
his military service in determining 
whether these claimed disorders may 
have originated in service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on 
the absence of evidence in the 
Veteran's service treatment records to 
provide a negative opinion).  

(c) Is any current urinary disorder, 
including involving urinary frequency 
or urgency, secondary to, i.e., 
proximately due to, the result of, 
or chronically aggravated by the 
Veteran's already service-connected 
low back disability (lumbar strain)?

(d) did the Veteran clearly and 
unmistakably have any of the claimed 
conditions when beginning his second 
period of service?  If he did, is 
there also evidence clearly and 
unmistakably indicating the pre-
existing condition was not aggravated 
during or by his second period of 
service beyond its natural 
progression?

The examiner must discuss the rationale for all 
conclusions, whether favorable or unfavorable to 
the claims, if necessary citing to specific 
evidence in the file.



If these matters cannot be medically determined 
without resorting to mere speculation, this should 
be expressly indicated and an explanation provided 
as to why this is not possible or feasible.

3.  The Veteran should also receive a 
VA compensation examination to determine the 
nature and etiology of his claimed left 
thumb disorder.

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical and other history.

Based on a comprehensive review of the 
claims file and personal evaluation, the 
examiner is asked to provide an opinion as 
to the likelihood (very likely, as likely as 
not, or unlikely) that any current 
left thumb disorder is related to the 
Veteran's military service, including 
especially to events that purportedly 
occurred during his second period 
of service.
		
4.  Then readjudicate the claims in light of 
all additional evidence .  If the claims are 
not granted to the Veteran's satisfaction, 
send him a supplemental statement of the 
case (SSOC) and give him an opportunity to 
submit additional evidence and/or argument 
in response before returning the file to the 
Board for further appellate consideration of 
these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


